DETAILED ACTION

Notice of AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

IDS
 	The IDS document(s) filed on September 26, 2019 has been considered.  Copies of the PTO-1449 documents are herewith enclosed with this office action.


Specifications
 	The title is objected to because a more descriptive title is requested. 

 Claim Rejections – 35 U.S.C. § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 8, 9, 13, 14, 18, and 19 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant, regards as the invention.


	As to claim 8, there is a lack of antecedent basis for “the heterojunctions” because parent claim 1 recites a single heterojunction.

Claim Rejections 35 U.S.C. § 102(a)(1)
 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 8, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Longobardi et al. (U.S. Patent Publication No. 2019/0288101 A1), hereafter “Longobardi”.
	
	As to claim 1, Longobardi teaches: 
A substrate 305 having a first surface (top) and a second surface (bottom) that are located opposite from each other in a thickness direction defined for the substrate.  Longobardi teaches the corresponding heterojunction power device.  See Longobardi, FIG. 4.

A semiconductor portion (GaN + AlGaN) provided on the first surface of the substrate and including a heterojunction 2DEG defining a junction between a first compound semiconductor portion GaN and a second compound semiconductor portion AlGaN, the heterojunction intersecting with a first direction (x-direction) defined along the first surface of the substrate.

A first electrode (source) and a second electrode (drain) that are arranged on a first end surface of the semiconductor portion and on a second end surface of the semiconductor portion, respectively, in a second direction (z-direction).  Longobardi teaches the source electrode.  Id. at FIG. 3.  

	As to claim 2, Longobardi teaches the substrate may comprise a GaN nitride semiconductor substrate.  Id. at ¶ [0166].  Longobardi further teaches the first surface of the substrate is a crystallographic plane extending along a c-axis, the first direction defined along the c-axis, and each of the first compound semiconductor portion GaN and the second compound semiconductor portion AlGaN is a nitride semiconductor.  Id. at FIG. 29.

 	As to claims 3 and 8, Longobardi teaches a plurality of heterojunctions.  Id.

		
 	As to claims 4 and 9, Longobardi teaches the plurality of heterojunctions extending parallel to each other in a vertical direction.  Id.

Claims Allowable If Rewritten in Independent Form
 	Claims 5-7, 10-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the 

 	As to claims 5, 10-14, Longobardi teaches the second compound semiconductor portion AlGaN having greater bandgap energy, e.g. wider bandgap, than the first compound semiconductor portion GaN.  See Longobardi, ¶ [0200].  Longobardi also teaches a gate electrode Gate that intersects with the first direction between the first electrode and the second electrode and that faces the heterojunction.  Id. at FIG. 4.  Longobardi however does not teach at least the second compound semiconductor portion interposed between the gate electrode and the heterojunction.

 	As to claim 7, Longobardi does not teach the limitations of the third compound semiconductor.
No other prior art references were found.


Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUBERR CHI whose telephone number is (571)270-3955.  The examiner can normally be reached on 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUBERR L CHI/Primary Examiner, Art Unit 2829